EXHIBIT 10.18
 
Addendum to the Technology License Agreement
 
between
 
The Research Foundation of State University of New York
for and on behalf of University at Buffalo
 
and
 
Donald D. Hickey, M.D.
 
and
 
Clas E. Lundgren, M.D., Ph.D.
 
and
 
Scivanta Medical Corporation


This Addendum to the Technology License Agreement (this “Agreement”) is entered
into this 29th day of June, 2007 (the “Effective Date”) by and between The
Research Foundation of State University of New York, for and on behalf of
University at Buffalo, a non-profit corporation organized and existing under the
laws of the State of New York (the “Foundation”), Donald D. Hickey, M.D.
(“Hickey”) and Clas E. Lundgren, M.D., Ph.D. (a/k/a Claes Lundgren and
referenced herein as “Lundgren”) and Scivanta Medical Corporation (formerly
Medi-Hut Co., Inc.), a corporation duly organized under the laws of the State of
Nevada, and having its principal place of business at 215 Morris Avenue, Spring
Lake, New Jersey 07762 (“Licensee”). Foundation, Hickey and Lundgren will be
collectively referenced herein as “Licensor”.
 
WHEREAS, Licensor and Licensee entered into an exclusive Technology License
Agreement on November 10, 2006, to facilitate the development and
commercialization of certain technology owned by Licensor so that this
technology may be utilized to the fullest extent for the benefit of Licensee,
Licensor, the inventor(s) and the public;
 
WHEREAS, Licensor has or will enter into a “Research Agreement” and a
“Manufacturing License Agreement” with Ethox International, Inc. (“Ethox”) to
further facilitate the development and commercialization of the licensed
technology (“Scivanta Ethox Agreements”);
 
WHEREAS, Licensee has or will enter into a “Project Development Agreement” and a
“Supply Agreement” with Ethox (the “Scivanta Ethox Agreements”) to set forth the
terms and conditions under which Ethox shall engineer, develop and manufacture
key components of the Hickey Cardiac Monitoring System (“HCMS”);
 
WHEREAS, Licensor and Licensee desire to modify the aforementioned Technology
License Agreement for the mutual benefit of both parties;
 

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:
 

1.    
The modifications of the Technology License Agreement herein will be effective
as of the Effective Date and will remain in effect for the duration of the
Technology License Agreement unless further modified in writing by the parties
hereto.




2.    
Section 2.1 of the Technology License Agreement will be replaced with:



2.1 Exclusive License. Licensor grants to Licensee an exclusive license under
its Technology rights to (a) develop, make, have made, use, sell and offer for
sale or otherwise exploit the Licensed Products, and (b) use and reproduce
Software, create Derivatives, and distribute Software to end-users through the
normal channels of distribution, in the Field and Territory during the Term.
Licensee will have the unrestricted right to develop Licensee Improvements
relating to the Licensed Products in the United States for distribution and
exploitation of the Licensed Products either in the United States or outside of
the United States. Licensee will also have the unrestricted right to develop
Licensee Improvements relating to the Licensed Products in any foreign country
for distribution and exploitation of the Licensed Products in any other country,
including the U.S. Notwithstanding the exclusive license granted to Licensee,
Licensee hereby consents to Licensor’s grant of a limited, non-exclusive license
to Ethox for the sole purpose of the engineering, development and manufacture of
the catheter component of the Hickey Cardiac Monitoring System (“HCMS”) in
accordance with the Scivanta Ethox Agreements. Licensor and Licensee agree that
such limited licensed rights will be granted only to Ethox under a separate
manufacturing license agreement (“Ethox Agreement”) and no other party. If for
any reason the Ethox Agreement or the Scivanta Ethox Agreements are terminated
or expire, the limited license granted to Ethox hereunder will immediately
terminate and all exclusive license rights will remain with Licensee.
 

3.    
Section 6.1 of the Technology License Agreement will be amended to change the
November 1, 2008, Payment Amount to Hickey and Lundgren from $109,578 to
$108,235.




4.    
Other than as specifically modified in this Addendum, all other terms,
conditions and covenants of the Technology License Agreement entered into on
November 10, 2006 shall remain in full force and effect.



 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned duly authorized representatives of the
parties have executed this Agreement, effective on the date first written above.
 


SCIVANTA MEDICAL CORPORATION
THE RESEARCH FOUNDATION OF
STATE UNIVERSITY OF
NEW YORK
   
By: /s/ David R. LaVance                                   
By: /s/ Woodrow Maggard                                  
       David R. LaVance
       Woodrow Maggard
   
Title: President and Chief Executive Officer
Title: Assistant Vice Provost, STOR
   
Date: June 29, 2007
Date: June 29, 2007
       
DONALD D. HICKEY, M.D.
CLAS E. LUNDGREN, M.D., Ph.D.
   
By: /s/ Donald D. Hickey, M.D.                        
By: /s/ Clas E. Lundgren, M.D., Ph.D.                
       Donald D. Hickey, M.D.
       Clas E. Lundgren, M.D., Ph.D.
   
Date: June 29, 2007
Date: June 29, 2007





 
3

--------------------------------------------------------------------------------

